Per Curiam:
The solicitor of the city court of Hartwell filed in this court a motion claiming a fee.of $15 for services rendered in the Court of Appeals, the case being one of litigated recognizance, arising upon the forfeiture of a bond in a criminal case, and asked that this fee be taxed as costs and be paid by the State. We are of the opinion that solicitors-general and solicitors of city courts are not entitled to be paid such fees from the State treasury, but that the double fees and commissions allowed in cases of litigated recognizance (Penal Code, § 1126) are only to be paid in the event of collection, and out of the amount collected from criminal bonds. Sections 1128-30 of the Penal Code apply only to fees for services rendered in criminal cases proper, either where the defendant has been acquitted, or where there has been a conviction, and the defendant is unable to pay the costs. It does not apply to cases of a civil character, or even of a quasi-criminal character. The motion, therefore, to tax the costs against the State is disallowed.